 Case 3:19-cv-00160 Document 25-1 Filed on 08/26/19 in TXSD Page 1 of 4



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION


 Federal Trade Commission,                   Case No. 3:19-cv-00160

        Plaintiff,                           Judge George C. Hanks, Jr.

        v.                                   Magistrate Judge Andrew M. Edison

 iBackPack of Texas, LLC, and
 Douglas Monahan,

        Defendants.



         DECLARATION OF PATRICK ROY IN SUPPORT OF
      PLAINTIFF FTC’S APPLICATION FOR ENTRY OF DEFAULT
         AGAINST DEFENDANT iBACKPACK OF TEXAS, LLC

I, Patrick Roy, declare as follows:

       1.     I am one of the attorneys representing the plaintiff, the Federal Trade

Commission, in this action. My business address is Federal Trade Commission,

600 Pennsylvania Avenue NW, Mail Stop CC-10232, Washington, DC, 20580. I

have personal knowledge of the facts stated herein and, if called as a witness,

could competently testify thereto.

       2.     On May 6, 2019, the Federal Trade Commission filed its Complaint

for Permanent Injunction and Other Equitable Relief against defendants

iBackPack of Texas, LLC, and Douglas Monahan. See Dkt. No. 1.




                                         1
    Case 3:19-cv-00160 Document 25-1 Filed on 08/26/19 in TXSD Page 2 of 4



         3.    Defendant iBackPack of Texas, LLC, timely waived service under

Rule 4(d) in response to a request that was sent on May 6, 2019. A true and

correct copy of defendant’s waiver was filed with the Court on May 20, 2019. See

Dkt. No. 8. As a consequence of its waiver of service, the deadline for iBackPack

of Texas, LLC, to serve a responsive pleading was July 5, 2019. Fed. R. Civ.

P. 12(a)(1)(A)(ii).

         5.    Sixteen weeks have passed since iBackPack of Texas, LLC, received

plaintiff’s request to waive service of summons, and no attorney has filed a

responsive pleading on behalf of iBackPack of Texas, LLC, 1 or entered an

appearance in this action on behalf of iBackPack of Texas, LLC. In addition, no

attorney purporting to represent iBackPack of Texas, LLC, has contacted counsel

for the plaintiff.

         8.    iBackPack of Texas, LLC, has failed to plead or otherwise defend

this action.


I declare under penalty of perjury that the foregoing is true and correct.


Dated: August 26, 2019                     /s/ Patrick Roy
                                           Patrick Roy, Attorney-in-Charge
                                           D.C. Bar # 1023521

1
  Defendant Monahan, appearing pro se, filed an Answer on August 5, 2019. Dkt.
No. 20. Plaintiff understands this Answer to have been filed on behalf of
defendant Monahan only, and not on behalf of iBackPack of Texas, LLC, as it is a
“well-settled rule of law that a corporation cannot appear in federal court unless
represented by a licensed attorney.” Memon v. Allied Domecq QSR, 385 F.3d 871,
873 (5th Cir. 2004).

                                          2
Case 3:19-cv-00160 Document 25-1 Filed on 08/26/19 in TXSD Page 3 of 4



                                   S.D. Texas (admitted pro hac vice)
                                   proy@ftc.gov

                                   Daniel O. Hanks
                                   D.C. Bar # 495823
                                   S.D. Texas (admitted pro hac vice)
                                   dhanks@ftc.gov

                                   Federal Trade Commission
                                   600 Pennsylvania Ave NW, CC-10232
                                   Washington, DC 20580
                                   202-326-3477 (Roy); -2472 (Hanks)
                                   Facsimile: 202-326-3768

                                   Attorneys for Plaintiff
                                   Federal Trade Commission




                                  3
Case 3:19-cv-00160 Document 25-1 Filed on 08/26/19 in TXSD Page 4 of 4



                         CERTIFICATE OF SERVICE

      I, Patrick Roy, an attorney, hereby certify that on August 26, 2019, I caused

to be served true copies of the foregoing Declaration in Support of Application for

Entry of Default Against Defendant iBackPack of Texas, LLC, on the Defendants

through the CM/ECF System and by first-class mail.



                                                /s/ Patrick Roy
                                                Patrick Roy
                                                Federal Trade Commission
                                                600 Pennsylvania Avenue, N.W.
                                                Washington, D.C. 20580
                                                Phone: (202) 326-3477
                                                proy@ftc.gov

                                                Attorney for Plaintiff
                                                Federal Trade Commission




                                         4
